           Case 7:19-cv-09838-NSR Document 5 Filed 10/25/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
JOHN DOE,                                                      :
                                                               : Civil Action No: 7:19-cv-09838
                           Plaintiff,                          :
                                                               :
                  -against-                                    :
                                                               :
JANE DOE,                                    :
                                                               :
                           Defendant.                          :
----------------------------------------------------------------X
                                           NOTICE OF MOTION

                PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law

in Support of Plaintiff’s Motion to Proceed Under Pseudonym and To Redact From Electronic

Filings, and the Complaint (Dkt. No. 1), Plaintiff will move this Court, in the United States

District Court for the Southern District of New York, 300 Quarropas Street, White Plains, New

York 10601, for an order permitting Plaintiff to proceed in this action using pseudonyms for

Plaintiff and another student relating to allegations of nonconsensual sexual touching, and for

permission to redact their two real names from documentary evidence submitted in this action.

Dated: New York, New York
       October 25, 2019
                                                GAGE SPENCER & FLEMING LLP




                                                By:     /s/ William Fleming
                                                        William B. Fleming,
                                                        410 Park Avenue, Suite 810
                                                        New York, New York 10022
                                                        Tel. (212) 768-4900
                                                        Email: wfleming@gagespencer.com
                                                        Attorneys for Plaintiff John Doe



                                                    1
